Case 1:19-cv-03744-LDH-RML Document 23 Filed 09/13/19 Page 1 of 2 PageID #: 699




                               UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF NEW YORK


  DAVID HOROWITZ, Individually and On                          CASE No.: 1:19-cv-03744-FB-SMG
  Behalf of All Others Similarly Situated,
                                                               [PROPOSED] ORDER
                Plaintiff,                                     APPOINTING LEAD PLAINTIFF
                                                               AND LEAD COUNSEL
                v.
                                                               CLASS ACTION
 SUNLANDS TECHNOLOGY GROUP,
 TONGBO LIU, YIPENG LI, JIANHONG YIN
 A/K/A PENG OU, LU LU, MICHAEL
 MINHONG YU, YANG WANG, GOLDMAN
 SACHS (ASIA) L.L.C., CREDIT SUISSE
 SECURITIES (USA) LLC, AND J.P.
 MORGAN SECURITIES LLC,

                Defendants.



        WHEREAS, the above-captioned securities class action has been filed against defendants

 Sunlands Technology Group (“Sunlands” or the “Company’) certain of Sunlands’ officers, and

 directors, and underwriters alleging violations of the federal securities laws;

        WHEREAS, pursuant to the Private Securities Litigation Reform Act of 1995

 (“PSLRA”), 15 U.S.C. § 77z-1(a)(3)(A)(i), on June 27, 2019 a notice was issued to potential

 class members of the action informing them of their right to move to serve as lead plaintiff

 within 60 days of the date of the issuance of said notice;

        WHEREAS, on August 26, 2019, Plaintiff David Horowitz (“Movant”) moved the Court

 to appoint Movant as lead plaintiff and approve Movant’s selection of The Rosen Law Firm,

 P.A. as Lead Counsel;

        WHEREAS, the PSLRA provides, inter alia, that the most-adequate plaintiff to serve as

 lead plaintiff is the person or group of persons that has either filed a complaint or has made a

                                                   1
Case 1:19-cv-03744-LDH-RML Document 23 Filed 09/13/19 Page 2 of 2 PageID #: 700




 motion in response to a notice and has the largest financial interest in the relief sought by the

 Class and satisfies the requirements of Fed. R. Civ. P. 23; and

        WHEREAS, the Court finding that Movant has the largest financial interest in this action

 and prima facie satisfies the typicality and adequacy requirements of Fed. R. Civ. P. 23. See 15

 15 U.S.C. § 77z-1(a)(3)(B)(iii);

 IT IS HEREBY ORDERED THAT:

              APPOINTMENT OF LEAD PLAINTIFF AND LEAD COUNSEL

        1.        Pursuant to Section 27(a)(3)(B) of the Securities Act, 15 U.S.C. § 77z-1 (a)(3)(B),

 Movant is appointed as Lead Plaintiff for the Class as Movant has the largest financial interest in

 this litigation and otherwise satisfies the requirements of Fed. R. Civ. P. 23.

        2.        Movant’s choice of counsel is approved and accordingly, The Rosen Law Firm,

 P.A. is appointed as Lead Counsel.

        3.        Lead Counsel, after being appointed by the Court, shall manage the prosecution of

 this litigation. Lead Counsel is to avoid duplicative or unproductive activities and is hereby vested

 by the Court with the responsibilities that include, without limitation, the following: (1) to prepare

 all pleadings; (2) to direct and coordinate the briefing and arguing of motions in accordance with

 the schedules set by the orders and rules of this Court; (3) to initiate and direct discovery; (4) to

 prepare the case for trial; and (5) to engage in settlement negotiations on behalf of Lead Plaintiff

 and the Class.
                                                                                      Digitally signed by
                                            SO ORDERED:                               Steven M. Gold
                                                                                      Date: 2019.09.13
                                                                                      17:29:29 -04'00'
 Dated _____________, 2019                     Steven M. Gold, United States Magistrate Judge
                                             HONORABLE FREDERIC BLOCK
                                             UNITED STATES DISTRICT JUDGE




                                                   2
